
	
		I
		111th CONGRESS
		1st Session
		H. R. 3895
		IN THE HOUSE OF REPRESENTATIVES
		
			October 21, 2009
			Mrs. Dahlkemper
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To authorize the Secretary of Health and Human Services
		  to conduct or support research and demonstration projects on the use of
		  financial and in-kind subsidies and rewards to encourage individuals and
		  communities to promote wellness, adopt healthy behaviors, and use
		  evidence-based preventive health services, and for other
		  purposes.
	
	
		1.Research on subsidies and
			 rewards to encourage wellness and healthy behaviors
			(a)Research and
			 demonstration projects
				(1)In
			 generalThe Secretary of Health and Human Services shall conduct,
			 or award grants to public or nonprofit private entities to conduct, research
			 and demonstration projects on the use of financial and in-kind subsidies and
			 rewards to encourage individuals and communities to promote wellness, adopt
			 healthy behaviors, and use evidence-based preventive health services.
				(2)FocusResearch
			 and demonstration projects under paragraph (1) shall focus on—
					(A)tobacco use,
			 obesity, and other prevention and wellness priorities identified by the
			 Secretary in the national strategy under section 3121 of the Public Health
			 Service Act, as amended by the America’s Affordable Health Choices Act of
			 2009;
					(B)the initiation, maintenance, and long-term
			 sustainability of wellness promotion; adoption of healthy behaviors; and use of
			 evidence-based preventive health services; and
					(C)populations at
			 high risk of preventable diseases and conditions.
					(b)Findings;
			 report
				(1)Submission of
			 findingsThe Secretary shall submit the findings of research and
			 demonstration projects under subsection (a) to—
					(A)the Task Force on Clinical Preventive
			 Services or the Task Force on Community Preventive Services, as appropriate;
			 and
					(B)the Health
			 Benefits Advisory Committee established by section 223 of the
			 America’s Affordable Health Choices Act of
			 2009.
					(2)Report to
			 CongressNot later than 18 months after the initiation of
			 research and demonstration projects under subsection (a), the Secretary shall
			 submit a report to the Congress on the progress of such research and projects,
			 including any preliminary findings.
				(c)Inclusion in
			 essential benefits packageIf, on the basis of the findings of
			 research and demonstration projects under subsection (a) or other sources
			 consistent with section 3131 of the Public Health Service Act, as amended by
			 the America’s Affordable Health Choices Act of 2009, the Task Force on Clinical
			 Preventive Services determines that a subsidy or reward meets the Task Force’s
			 standards for a grade A or B, the Secretary shall ensure that the subsidy or
			 reward is included in the essential benefits package under section 222 of the
			 America’s Affordable Health Choices Act of 2009.
			(d)Inclusion as
			 allowable use of community prevention and wellness services
			 grantsIf, on the basis of
			 the findings of research and demonstration projects under subsection (a) or
			 other sources consistent with section 3132 of the Public Health Service Act, as
			 amended by the America’s Affordable Health Choices Act of 2009, the Task Force
			 on Community Preventive Services determines that a subsidy or reward is
			 effective, the Secretary shall ensure that the subsidy or reward becomes an
			 allowable use of grant funds under section 3151 of the Public Health Service
			 Act, as amended by the America’s Affordable Health Choices Act of 2009.
			(e)Nondiscrimination;
			 no tie to premium or cost sharingIn carrying out this section,
			 the Secretary shall ensure that any subsidy or reward—
				(1)does not have a
			 discriminatory effect on the basis of any personal characteristic extraneous to
			 the provision of high-quality health care or related services; and
				(2)is not tied to the premium or cost sharing
			 of an individual under any qualified health benefits plan (as defined in
			 section 100(c) of the America’s Affordable Health Choices Act of 2009).
				(f)DefinitionsIn
			 this Act:
				(1)The term Task Force on Clinical
			 Preventive Services means the Task Force on Clinical Preventive Services
			 established under section 3131 of the Public Health Service Act, as amended by
			 the America’s Affordable Health Choices Act of 2009.
				(2)The term Task Force on Community
			 Preventive Services means Task Force on Community Preventive Services
			 established under section 3132 of the Public Health Service Act, as amended by
			 the America’s Affordable Health Choices Act of 2009.
				(3)The term
			 Secretary means the Secretary of Health and Human Services.
				(g)Authorization of
			 appropriationsTo carry out this Act, there are authorized to be
			 appropriated such sums as may be necessary for each of fiscal years 2011
			 through 2015.
			
